IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

JASON C. POWELL, ESQ.,                    :
as personal representative of the         :
ESTATE OF MARK KRIEGER,                   :
                                          :
                    Plaintiff,            :     C.A. No. K17C-11-003 JJC
                                          :     In and for Kent County
      v.                                  :
                                          :
AMGUARD INSURANCE                         :
COMPANY,                                  :
                                          :
                    Defendant.            :


                                      ORDER

                             Submitted: March 27, 2020
                              Decided: April 6, 2020

   Plaintiff’s Application for Certification of Interlocutory Appeal - DENIED

      AND NOW TO WIT, this 6th day of April 2020, upon consideration of the
Plaintiff’s Application for Certification of Interlocutory Appeal, IT APPEARS
THAT:
      1. Plaintiff applied to this Court for certification of an interlocutory Appeal
on March 23, 2020.
      2. Defendant filed its opposition to Plaintiff’s application on March 27, 2020.
      3. Plaintiff then filed a notice of appeal prior to the expiration of the ten days
set forth in Delaware Supreme Court Rule 42(c)(iii). The Clerk of the Supreme
Court notified Plaintiff that Delaware Supreme Court Rule 42(d)(iii) requires the
filing of a supplemental notice of appeal after the ten days.
      4. In Plaintiff’s application for certification, it did not address Delaware
Supreme Court Rule 42(b)’s criteria. Rather, Plaintiff merely certified, without
further argument or support, that the application meets the criteria set forth in
Delaware Supreme Court Rule 42(b)(iii). On balance, Plaintiff’s application seeks
to merely reargue post-trial issues decided by the Court in its March 2, 2020 Opinion
and Order.
      5. Delaware Supreme Court Rule 42(b)(iii)(E) provides that the Court should
consider, among other factors, whether the interlocutory order “set aside a prior . . .
decision of . . . a jury . . . and a review of the interlocutory order may terminate the
litigation, substantially reduce further litigation, or otherwise serve considerations
of justice.” (emphasis added). Plaintiff’s application does not address the second
portion of Rule 42(b)(iii)(E)’s criteria. It also did not address the other criteria set
forth in Rule 42(b)(iii). In the absence of such analysis, Plaintiff does not justify the
Court’s certification of an interlocutory appeal.
       6. Finally, Defendant’s cross-application for certification of an interlocutory
appeal, in the alternative, is deemed withdrawn.          Defendant made its cross-
application contingent upon the Court granting Plaintiff’s application for
certification, which it does not.
      WHEREFORE, Plaintiff’s application for certification of an interlocutory
appeal is DENIED.
      IT IS SO ORDERED.


                                                             /s/Jeffrey J Clark
                                                                   Judge




                                           2